31 F.3d 872
UNITED STATES of America, Plaintiff-Appellant,v.Christopher Lee ARMSTRONG, aka:  Chris Armstrong, Defendant,andRobert Rozelle;  Aaron Hampton;  Freddie Mack;  SheltonAuntwan Martin, Defendants-Appellees.UNITED STATES of America, Plaintiff-Appellant,v.Christopher Lee ARMSTRONG, aka:  Chris Armstrong, Defendant-Appellee.
Nos. 93-50031, 93-50057.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1994.

Prior Report:  21 F.3d 1431.ORDER
WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.